UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7610


TRACEY TERRELL GRADY,

                     Plaintiff - Appellant,

              v.

WYATT MCPHERSON; CHRISTOPHER BECK; TERESA GORE,

                     Defendants - Appellees,

              and

SERGEANT YEO; OFFICER BUCK; OFFICER LOCKLEAR; TINA BURKETT,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03211-FL)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Terrell Grady appeals the district court’s order granting Defendants

summary judgment in Grady’s 42 U.S.C. § 1983 action. On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Grady’s informal

brief does not challenge the basis for the district court’s disposition, he has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2